Citation Nr: 1758345	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to November 1995 and from May 2005 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied service connection for any right shoulder condition.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in February 2014 at which time the Board denied the appeal concerning the claim for service connection for an ear disability to include hearing loss, and remanded the right shoulder injury claim so the Agency of Original Jurisdiction (AOJ) could schedule him for a Board hearing, which (as noted above) was scheduled in October 2016.  Subsequent to the hearing, the Veteran's claim was also remanded once again in August 2017 for additional evidentiary development.  The Board finds that the AOJ substantially complied with the August 2017 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)(remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDING OF FACT

The Veteran's currently diagnosed right shoulder disorder is etiologically related to his service.



CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder, diagnosed as chronic right shoulder strain and sprain, have all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Under 38 U.S.C. § 1154 (b), when there is evidence that a Veteran engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred in or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service. This presumption is rebuttable by clear and convincing evidence to the contrary.

In his April 2011 Application for Compensation and/or Pension, the Veteran contended that his right shoulder disorder was incurred in service.  In his March 2012 notice of disagreement (NOD), the Veteran explained that during his second period of active service, he was assigned to a small ten person military team training unit that was responsible for training the Iraqi Army stationed in Fallujah in the Al Anbar province.  The Veteran maintains that he sustained a number of injuries during this period, but his most significant injury affected his back and shoulder region, and he only received minor medical treatment for this injury.  According to the Veteran, he injured his back and shoulder region while lifting a 50 caliber machine gun onto the turret of his Humvee.  He claims that the pain across his back radiated throughout both shoulders, and was particularly bad in his right shoulder.  The Veteran further stated that he was in no position to seek additional medical treatment because doing so would force his entire team to be taken out of action in order to transport him to their base camp.  He also attributes the pain and discomfort in his right shoulder to the "daily ditching and donning of the Interceptor Body Armor (IBA)" adding that the weight of the IBA, along with additional equipment weighed up to 60 pounds.  The Veteran stated that he would take the IBA on and off several times a day for over 365 days, and this process caused significant pain in his shoulders that did not exist prior to his deployment.  The Veteran further contends that the pain his back and shoulders continued after his deployment.  

The Veteran's DD form 214 associated with his second period of service (May 2005 - August 2006) reflects that his military occupational specialty (MOS) was that of health care specialist, and that he served in a designated imminent danger pay area in Kuwait/Iraq from July 2005 to July 2006.  His service personnel records also reflect that he was ordered to active duty in support of Operation Iraqi Freedom pursuant to 10 U.S.C. § 12302, and that he received numerous decorations, medals and badges, including (but not limited to) the Bronze Star Medal, the Global War on Terrorism Service Medal, the Armed Forces Reserve Medal w/ M Device, and the Combat Medical Badge

Review of the Veteran's service treatment records is negative for any complaints of, or treatment for, pain or discomfort in the right shoulder.  However, a clinical report dated in June 2006 reflects that the Veteran did present at the military clinic with complaints of left scapular pain that developed while he was lifting a 50 caliber weapon.  The Veteran also reported to experience pain in the left scapular region while wearing body armor and weight lifting, and complained of mild numbness and tingling at the medial edge of the scapula.  Based on his evaluation of the Veteran, the in-service clinician assessed him with having a trapezius muscle injury, and recommended that he undergo an evaluation upon his return to his unit.  In the August 2006 Statement of Medical Examination and Duty Status report, the medical examiner determined that the Veteran sustained an injury to the left scapula in May 2006, and that said injury was incurred in the line of duty, and specifically during his OCONUS (Outside the Continental United States) deployment.  In the "Details of Accident or History of Disease" section, it was noted that the Veteran experienced left scapular pain with associated numbness and tingling between his shoulder blades after lifting a 50 caliber weapon.  

The Veteran's post-service treatment records reflect that he was seen at the Philadelphia VA Medical Center (VAMC) in December 2006, during which time he provided his medical history, and reported that he sustained a back injury while on active duty.  According to the Veteran, his back problems continued to bother him, and he experienced difficulty turning due to pain in his back and shoulder.  At the February 2007 VA treatment visit, the Veteran described his in-service injury and reported to have occasional symptoms of pain in his upper thoracic spine region that radiates towards his right shoulder.  At the March 2009 VA traumatic brain injury (TBI) second level evaluation, the Veteran described the residuals he had experienced due to being in close proximity to a number of Improvised Explosive Device (IED), Rocket Propelled Grenade (RPG), and Mortar explosions and blasts that occurred while he was serving in Iraq.  The Veteran also reported to experience moderate pain and discomfort in his neck, upper/lower back, and shoulders since these in-service occurrences.  

During the October 2016 hearing, the Veteran testified that he re-injured his right shoulder during a work-related accident in 2010.  He underwent a magnetic resonance imaging (MRI) of the right shoulder in December 2010, the impression of which revealed a circumferential labral tear, and a normal rotator cuff.  A February 2011 operative report reflects that the Veteran underwent a primary arthroscopic right shoulder Bankart Repair, a primary right shoulder reverse (posterior) Bankart Repair, and a primary right shoulder arthroscopic Superior Labrum Anterior to Posterior (SLAP) Lesion Repair.  

The Veteran submitted a number of statements issued by his former fellow servicemen that corroborated his contentions regarding the circumstances surrounding his in-service injury, and the symptoms he had experienced since.  In a March 2012 statement, the Veteran's former fellow serviceman, B.K., stated that he was deployed with the Veteran in support of Operation Iraqi Freed (OIF) from May 2005 through August 2006, and that he had been the Veteran's First Sergeant prior to, during, and after his deployment.  According to B.K., he and the Veteran had both been assigned to the Military Transition Team (MITT) that was responsible for advising the 4th BDE, 1st Division Iraqi Army in the Al Anbar Province in Iraq.  B.K. recalled that the Veteran sustained a back and shoulder injury in his presence in May 2006 while loading a 50 caliber machine gun onto the roof of a Humvee.  B.K. further recalled that the Veteran complained of pain and discomfort in his back and shoulders on a daily basis following this incident, and he specifically described a significant degree of pain in his right shoulder - especially when he put on and took off his IBA.  B.K. also stated that since they were advisors to the Iraqi Army, they lived with the Iraqi Army rather than at the American base camp, and thus did not have adequate healthcare available to them without having to travel to a distant U.S. base.  

In another statement dated in March 2012, A.R. wrote that prior to their deployment in 2005, the Veteran had been one of the platoon sergeants in the company he commanded.  According to A.R., he still had continued contact with the Veteran after most of the company had been deployed to Iraq, and he witnessed his complaints of pain in his shoulders numerous times during their deployment.  In another statement submitted by one of the Veteran's fellow servicemen, G.S. stated that he served with the Veteran as part of the MITT from 2005 to 2006.  According to G.S., he and his fellow servicemen were required to engage in intense physical tasks and assignments under difficult conditions, and many of them sustained injuries, especially after month six or seven of their deployment.  G.S. stated that he recalled the Veteran's complaints of shoulder pain, especially while wearing his body armor.  He also recalled that Veteran was sent to the "MEK" for pain killers to help get him through the remainder of his deployment.

In the September 2013 treatment report, the Veteran's physician, R.A., D.O., noted that the Veteran presented with a complicated longstanding history dating back to being in the military overseas in Iraq sometime between 2005 and 2006.  Dr. A. noted that the Veteran wore a heavy bullet-proof vest at the time which caused shoulder pain.  He also took note of several non-medical records in his claims file which documented his complaints of shoulder pain from 2005 to 2006.  According to Dr. A., the Veteran experienced continuing shoulder pain after his discharge, and eventually underwent an MRI in December 2010 which revealed circumferential labral tear with large paralabral cyst, but no rotator cuff tear.  Dr. A. further observed that the Veteran continued to experience ongoing shoulder pain, and noted that the Veteran himself believed that his problems started back in the military some time in 2005 and 2006.  After interviewing the Veteran regarding his medical history, and conducting a physical evaluation of him, Dr. A. diagnosed him with having chronic right shoulder strain and sprain, post SLAP tear with repair in February 2011.  According to Dr. A., he believed "within a reasonable degree of medical certainty that [the Veteran's] shoulder problems stem from [his] original military deployment back in 2005 and 2006."   

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he injured his right shoulder in service and has suffered pain in this shoulder since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the lay statements and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.

After a careful review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his current right shoulder disorder was incurred in service due to the strenuous physical tasks he engaged in while serving in Iraq, to include the injury that occurred when he lifted a 50 caliber weapon onto his Humvee.  The Board also finds that the evidence of record reasonably supports the Veteran's claim that he has suffered from pain and discomfort in his right shoulder since his period of service.  In this regard, given that the Veteran served in combat with the enemy - as indicated by his receipt of the Combat Medical Badge - VA shall accept the Veteran's lay evidence regarding the incurrence of his injuries during that time.  In addition, the June 2006 clinical report documented the Veteran's complaints of pain in his scapular region and the in-service assessment of a trapezius muscle injury.  The medical evidence of record further documents that, during the period of the current claim, he has been treated for symptoms of pain and discomfort in his right shoulder, and has been given a formal, independent diagnosis of chronic right shoulder strain and sprain.  Furthermore, the most probative evidence of record (i.e., September 2013 letter issued by Dr. A., and the Veteran's consistent reports of symptoms of pain and discomfort in his right ever since his service - which the Board considers forthright and credible, and the lay statements describing continuity of symptoms) supports the finding of a causal link between the Veteran's current right shoulder and his military service.  Although the Veteran reported that he reinjured his right shoulder in 2010 due to a work-related accident, the evidence of record reflects that he was initially assessed with a trapezius muscle injury in service, and further supports the Veteran's contention that his in-service injury affected both the right and left shoulder blades.    

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed right shoulder disorder began in service and has persisted since that time. Accordingly, service connection for a right shoulder disorder, diagnosed as chronic right shoulder strain and sprain, is warranted.  


ORDER


Entitlement to service connection for a right shoulder disorder, diagnosed as chronic right shoulder strain and sprain, post SLAP tear with repair, is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


